Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (this “Agreement”) is entered into as of November 30,
2018 by and between Rob Perdue (“Executive”) and The Trade Desk, Inc., a
Delaware corporation (the “Company”) (each of the foregoing being referred to
individually as a “Party” and jointly as the “Parties”).  

RECITALS

WHEREAS, Executive is employed by the Company as its Chief Operating Officer and
is a member of the Company’s Board of Directors (the “Board”);

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
May 11, 2017 (the “Employment Agreement”);

WHEREAS, the Company and Executive are parties to a Confidentiality Agreement
dated January 28, 2016 (the “Confidentiality Agreement”);

WHEREAS, the Company has granted Executive stock options to purchase shares of
the Company’s common stock (collectively, the “Employee Options”) and restricted
stock awards (collectively, the “Employee RSAs”), subject to the terms and
conditions of the Company’s equity plans and applicable award agreements
(collectively with the Employee Options and the Employee RSAs, the “Stock
Agreements”);

WHEREAS, Executive has agreed to continue to provide services to the Company as
an employee through June 30, 2019;

WHEREAS, the Parties wish to enter into this Agreement to ensure a smooth
transition in leadership and to encourage Executive to remain as an employee of
the Company through June 30, 2019;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1.Definitions.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Employment Agreement.

2.Transition from Employment and Severance Benefits.

(a)Termination of Employment; Transition Period.  Executive’s employment with
the Company, and all of Executive’s compensation, benefits and incidents of such
employment, shall terminate upon the earlier of: (a) July 1, 2019; (b)
Executive’s resignation; or (c) the Company’s termination of Executive’s
employment (including for death or disability) (the “Termination Date”).  During
the period between the Effective Date, as defined below, and the Termination
Date (the “Transition Period”), Executive will perform the duties of his
position, unless instructed otherwise by the Company.  Except as specifically
provided in this Agreement, Executive shall not be entitled to any salary,
benefits or other compensation from the Company following the Termination
Date.  

(b)Severance Benefits.  Provided that Executive satisfies the Conditions
(defined below), all within 60 days after the Termination Date, Executive will
receive the following “Severance Benefits” following his termination of
employment in lieu of any other severance benefits for which

 

--------------------------------------------------------------------------------

 

Executive could be eligible upon his termination, including, without limitation,
pursuant to the Employment Agreement; provided, that if Executive terminates his
employment without Good Reason during the Transition Period, or if the Company
terminates Executive’s employment for Cause during the Transition Period, then
Executive shall receive only the Accrued Benefit.

(i)Severance Pay.  The Company shall pay Executive cash severance in the amount
of Nine Hundred Fifty Thousand Dollars ($950,000.00), which is equal to: (A) the
sum of (1) Executive’s 2019 annual base salary plus (2) Executive’s 2019 target
annual incentive compensation (collectively, the “Cash Severance”).  The Cash
Severance shall be paid out in substantially equal installments in accordance
with the Company’s regular payroll practices over a 12-month period commencing
within 60 days after the Termination Date; provided, that if the 60-day period
begins in one calendar year and ends in a second calendar year, then the Cash
Severance shall begin to be paid in the second calendar year by the last day of
such 60-day period; provided further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the date of termination.

(ii)Pro Rata Bonus.  The Company shall pay Executive a pro-rated portion of
Executive’s annual cash incentive compensation based on actual achievement of
performance objectives for the fiscal year in which the Termination Date occurs,
which shall be pro-rated based upon the number of days in the fiscal year of
termination through the Termination Date relative to 365 (less any amounts
previously paid) (the “Incentive Amount”).  Subject to Executive’s continued
employment with the Company through March 31, 2019, the Company will pay
Executive his Incentive Amount for Q1, and subject to Executive’s continued
employment with the Company through June 30, 2019, the Company will pay
Executive his Incentive Amount for Q2, each at the same time and in the same
amount as such quarterly incentive compensation is paid by the Company to other
C-level executives of the Company (except for the CEO).  The Company shall pay
Executive any remaining Incentive Amount after the close of the 2019 fiscal
year, at the same time that the Company pays other C-level executives their
final cash incentive compensation for the 2019 fiscal year, but no later than
March 15, 2020.

(iii)COBRA.  If Executive is participating in the Company’s group health plan
immediately prior to the Termination Date and elects COBRA health continuation
coverage, and provided that Executive submits documentation to the Company
substantiating his payments for COBRA coverage, then the Company shall pay to
Executive a monthly cash payment for 12 months or the Executive’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to Executive if Executive had remained employed by the Company (the
“COBRA Amount”).  The COBRA Amount shall be paid out in substantially equal
installments in accordance with the Company’s regular payroll practices over a
12-month period commencing within 60 days after the Termination Date; provided,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, then the COBRA Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the date of termination.

(iv)Equity Acceleration.  Notwithstanding anything to the contrary, the Employee
Options and the Employee RSAs shall continue to vest in accordance with their
applicable vesting schedules during the Transition Period.  Upon the Termination
Date, the Employee Options and the Employee RSAs that are subject to time-based
vesting in which Executive would have vested if he had remained employed through
November 30, 2019, shall vest and become exercisable or nonforfeitable, as
applicable, as of the Termination Date.

2

 

--------------------------------------------------------------------------------

 

(v)Transition Equity Incentive.  Executive shall be granted restricted stock
units covering 24,000 shares of the Company’s common stock (the “RSU
Award”).  The RSU Award will be subject to time- and performance-based vesting
as follows:  (A) 25% of the RSU Award shall vest on March 31, 2019 with respect
to the time-based vesting condition, subject to Executive’s continued employment
with the Company through March 31, 2019, and shall vest with respect to the
performance-based vesting condition if the applicable revenue targets for Q1 FY
2019, as set forth in the RSU Award, have been satisfied, and (B) 75% of the RSU
Award shall vest on June 30, 2019 with respect to the time-based vesting
condition, subject to Executive’s continued employment with the Company through
June 30, 2019, and 25% of the RSU Award shall vest with respect to the
performance-based vesting condition at the end of each of Q2 FY 2019, Q3 FY 2019
and Q4 FY 2019 if the applicable revenue targets for each quarter, as set forth
in the RSU Award, have been satisfied, subject, in each case, to the
effectiveness of the Supplemental Release.  If the Company terminates
Executive’s employment without Cause during the Transition Period, then the
time-based vesting condition shall be deemed satisfied for 100% of the RSU Award
on the date of such termination. The RSU Award shall be settled as soon as
practicable following satisfaction of the time- and performance-based vesting
and effectiveness of the Supplemental Release.

(c)Conditions For Severance Benefits.  For purposes of this Agreement,
“Conditions” means: (x) this Agreement becomes effective and Executive complies
with its terms; (y) Executive’s employment does not terminate voluntarily or
involuntarily for Cause prior to June 30, 2019; and (z) Executive signs and
returns the “Supplemental Release” attached in the form of Exhibit A within the
timeframe specified therein and the Supplemental Release becomes effective in
accordance with its terms.  In addition, if Executive breaches the
Confidentiality Agreement, all payments of each of the Cash Severance, COBRA
Amount and Incentive Amount shall immediately cease unless Executive
demonstrates to the Company’s satisfaction that such breach was an inadvertent
and de minimus violation of the Confidentiality Agreement that would not
reasonably be expected to result in harm to the Company.  

3.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement (collectively, the “Claims”), including, without limitation:

(a)any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel;

3

 

--------------------------------------------------------------------------------

 

negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Employee Retirement Income Security Act of 1974;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform
Act; the New York Civil Rights Law; Section 125 of the New York Workers'
Compensation Law; Article 23-A of the New York State Corrections Law; New York
State Labor Law; the New York City Human Rights Law; New York City Earned Sick
Time Act; and any other similar statutes, regulations or laws;

(e)any and all claims for violation of the federal or any state constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to (a) any obligations incurred under
this Agreement, (b) the Stock Agreements or the RSU Award, (c) any claims for
indemnification, contribution or insurance coverage, including D&O coverage,
with respect to any liability incurred by Executive or claims made or threatened
against him in his capacity as an officer, director or employee of the Company,
(d) any vested benefit or rights to which Executive is entitled under the
Company’s employee benefit plans, or (e) claims arising after Executive’s
execution of this Agreement.  This release does not release claims that cannot
be released as a matter of law, including, but not limited to, Executive’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company, provided that
nothing in this Agreement limits any right you may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.  Executive represents that Executive has made no assignment
or transfer of any right, claim, complaint, charge, duty, obligation, demand,
cause of action, or other matter waived or released by this section.

4.Release of Unknown Claims.  Executive acknowledges that Executive may
hereafter discover facts or law different from, or in addition to, the facts or
law he knows or believes to exist with respect to a Claim. Executive agrees,
nonetheless, that this Agreement and the releases contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or law. Upon execution of this Agreement, Executive shall be deemed to
have fully, finally, and forever settled, released, and assumed the risk of any
and all such claims.

4

 

--------------------------------------------------------------------------------

 

5.No Pending or Future Lawsuits.  Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

6.Confidentiality.  Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”).  Except as required by law, Executive may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive’s attorney(s), and
Executive’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties.  Executive agrees that he
will not publicize, directly or indirectly, any Separation Information.

7.Trade Secrets and Confidential Information/Company Property.  Executive agrees
to observe and abide by the terms of the Confidentiality Agreement, which are
incorporated by reference in this Agreement, and reaffirms the terms of the
Confidentiality Agreement as material terms of this Agreement.  Executive hereby
acknowledges receipt of the following notice required pursuant to 18 U.S.C §
1833(b)(1): “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.”    

8.No Cooperation.  Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the waiver of
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”) in the
Supplemental Release. Executive agrees both to immediately notify the Company
upon receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court
order.  If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.

9.Non-Disparagement.  Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.  The Company agrees to instruct its C-level executives to refrain
from any disparagement, defamation, libel, or slander of Executive, and agrees
to refrain from any tortious interference with the contracts and relationships
of Executive.

10.Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the ADEA
waiver in the Supplemental Release, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.

11.No Admission of Liability.  Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by

5

 

--------------------------------------------------------------------------------

 

Executive.  No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

12.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

13.Section 409A.  

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

6

 

--------------------------------------------------------------------------------

 

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

14.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

15.No Representations.  Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

16.Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

17.Attorneys’ Fees.  Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the ADEA waiver in the
Supplemental Release, in the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

18.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company
(including the Employment Agreement) with the exception of the Confidentiality
Agreement, the Stock Agreements and the RSU Award.

19.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

20.Governing Law.  This Agreement shall be governed by the laws of the State of
New York, without regard for choice-of-law provisions.  Executive consents to
personal and exclusive jurisdiction and venue in the State of New York.

21.Effective Date.  Executive understands that this Agreement shall be null and
void if not executed by him on November 28, 2018.  This Agreement will become
effective on the date it has been signed by the Parties (the “Effective Date”).

22.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

7

 

--------------------------------------------------------------------------------

 

23.Voluntary Execution of Agreement.  Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other
Releasees.  Executive acknowledges that:

 

(a)

he has read this Agreement;

 

(b)

he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

(c)

he understands the terms and consequences of this Agreement and of the releases
it contains; and

 

(d)

he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

ROB PERDUE, an individual

 

 

 

Dated:  November 28, 2018

 

/s/ Rob Perdue

 

 

Rob Perdue

 

 

 

 

 

THE TRADE DESK, INC.

 

 

 

Dated:  November 30, 2018

 

By  /s/ Jeff Green

 

 

       Jeff Green

 

 

       Chief Executive Officer

 

 


 

8

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SUPPLEMENTAL RELEASE

 

Background

 

Reference is hereby made to that certain Transition Agreement dated November 30,
2018 (the “Agreement”) to which I, Rob Perdue, am a party.  Capitalized terms
used in this Supplemental Release but not defined herein shall have the meanings
ascribed to them under the Agreement.

 

I, Rob Perdue, acknowledge that I entered into the Agreement with The Trade
Desk, Inc. (the “Company”) in connection with my anticipated separation from
employment with the Company.  I further acknowledge that this is the
Supplemental Release referenced in and attached as Exhibit A to the Agreement,
and that this Supplemental Release becoming effective is one of the Conditions
of my receipt of the Severance Benefits.  

 

I understand that for this Supplemental Release to become effective, I must sign
this Supplemental Release no earlier than the Termination Date and return the
signed copy to the Company by no later than five (5) days after the Termination
Date.  

 

This Supplemental Release shall be supplemental to the release of claims in
Section 3 of the Agreement, which shall remain in full force and effect
regardless of whether this Supplemental Release becomes effective.  

 

Release

 

I, on my own behalf and on behalf of my respective heirs, family members,
executors, agents, and assigns, hereby and forever release the Releasees from
any and all claims, demands, suits, judgments, orders and causes of action of
every kind and nature, whether known or unknown, suspected or unsuspected,
vested or contingent, in law or equity, existing by statute (including, without
limitation, the New York Civil Rights Law, Section 125 of the New York Workers’
Compensation Law, Article 23-A of the New York State Corrections Law, New York
State Labor Law, the New York City Human Rights Law, New York City Earned Sick
Time Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, and the Family and Medical
Leave Act), common law, or otherwise, which have existed, may currently exist or
do exist, prior to or at the execution and delivery by me of this Supplemental
Release attributable to or arising out of any action or omission that relates to
any Releasee’s relationship with or conduct toward me and that directly or
indirectly relates to the Company (the “Executive Released Claims”).  This
Supplemental Release is intended to be a general release of the broadest
possible scope with regard to the Executive Released Claims, provided that: (x)
it shall not apply to claims arising under the Agreement, the Stock Agreements
or the RSU Award; (y) claims arising after my execution of this Supplemental
Release, or (z) claims for indemnification, contribution or insurance coverage,
including D&O coverage, with respect to any liability incurred by Executive or
claims made or threatened against him in his capacity as an officer, director or
employee of the Company.  Notwithstanding anything to the contrary herein, I am
not releasing benefits accrued under any of the Company’s benefit plans,
including without limitation under any retirement plan to the fullest extent
provided in such plan.

 

I acknowledge that I may hereafter discover facts or law different from, or in
addition to, the facts or law I know or believe to exist with respect to the
Executive Released Claims. I agree, nonetheless, that this Supplemental Release
and the releases contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or law. Upon execution of
this Supplemental Release, I

9

 

--------------------------------------------------------------------------------

 

shall be deemed to have fully, finally, and forever settled, released, and
assumed the risk of any and all such claims.

 

I represent that I have no lawsuits, claims, or actions pending in my name, or
on behalf of any other person or entity, against the Company or any of the other
Releasees. I also represent that I do not intend to bring any claims on my own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.

 

I acknowledge that, by signing this Supplemental Release, I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), and that this waiver and release is knowing and voluntary.  I
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Supplemental Release Effective Date, as
defined below.  I acknowledge that the consideration given for this waiver and
release is in addition to anything of value to which I was already entitled.  I
further acknowledge that I have been advised by this writing that: (a) I should
consult with an attorney prior to executing this Supplemental Release; (b) I
have twenty-one (21) days within which to consider this Supplemental Release;
(c) I have seven (7) days following execution of this Supplemental Release to
revoke this Supplemental Release; (d) this Supplemental Release shall not be
effective until the first day following the expiration of the revocation period
(the “Supplemental Release Effective Date”); and (e) nothing in this
Supplemental Release prevents or precludes me from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  I acknowledge and understand that
revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Supplemental Release Effective Date.  I further acknowledge that I have had more
than twenty-one (21) days to consider this Supplemental Release since first
receiving it with the Agreement.  The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period.

 

I HAVE READ THIS SUPPLEMENTAL RELEASE THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS SUPPLEMENTAL
RELEASE IS A LEGAL DOCUMENT. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED BY THE
COMPANY TO DISCUSS ALL ASPECTS OF THIS SUPPLEMENTAL RELEASE WITH AN ATTORNEY.

 

 

________________________________

Rob Perdue

 

___________________________, 2019

10

 